Case 3:21-cv-00040-MHL-EWH Document 3 Filed 03/19/21 Page 1 of 1 PagelD# 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

WALTER ALEXANDER RODRIGUEZ,

Plaintiff,
v. Civil Action No. 3:21CV40
UNKNOWN,

Defendant.

MEMORANDUM OPINION

 

Plaintiff. a Virginia inmate proceeding pro se, has submitted a letter requesting the Court
to send him a form for filing a 42 U.S.C. § 1983 complaint. (ECF No. 1.) By Memorandum
Order entered on February 11, 2021, the Court directed the Clerk to write the civil action number
for the present action on the standardized form for filing a 42 U.S.C. § 1983 complaint and to
send the form to Plaintiff. The Court explained that if Plaintiff wished to file a complaint at this
time, he should complete and return the form to the Court within fourteen (14) days of the date
of entry thereof. The Court noted that if Plaintiff failed to take any action within that time, the
Court would dismiss the action without prejudice. See Fed. R. Civ. P. 41(b).

More than fourteen (14) days have elapsed and Plaintiff has not completed and returned
the § 1983 complaint form. Accordingly, this action will be DISMISSED WITHOUT

PREJUDICE.

Klaly_Z
M. Hannah Le i ra

United States Districf Judge

Date: D-\4~ 2\

Richmond, Virginia
